DETAILED ACTION
Election/Restrictions
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 1, 2020.
Applicant's election with traverse of the Group II invention in the reply is acknowledged.  The traversal is on the ground(s) that no serious burden would exist should both inventions be examined concurrently.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification; and the inventions would require a different search strategy and/or search query.  Accordingly, the requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 14, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-12 & 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., [US 2017/0121890] in view of Iacovoni et al., [US 2012/0055094].  Kwon teaches of a laundry treating apparatus (1), comprising: a body (20) having a first opening (fig. 2A); and a door (10) configured to open and close the first opening, wherein the door comprises a door frame (110) to be rotatably coupled to the body, the door frame having a second opening (fig. 3) that faces the first opening when the door is in a closed state (fig. 1), and the door frame having a groove (annular 111d) formed to enclose the opening; a front glass (140) to attach to the door frame; and an adhesive layer (171) provided along the groove, and configured to attach the front glass to the door frame.  Kwon teaches applicant’s basic inventive claimed apparatus as outlined {mapped} above, but does not show a separation interval within the adhesive layer thereby forming plural adhesive layers.  As to this feature, Iacovoni is cited as an evidence reference for the known technique of applying a non-continuous adhesive bead (26) along the periphery of glass panel for the purpose of adhering to an adjacent substrate ([0024]}.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive application of Kwon’s panel so as to include separation intervals between adhesive beads / layers in view of Iacovoni’s teaching because this arrangement would enhance the versatility of Kwon’s device by allowing an alternative adhesion pattern (i.e., intermittent {non-continuous} adhesive bead segments) to be utilized thereby achieving design goals as determined by engineering analysis, simulation, and/or experimentation (end of [0024]); such as decreased use of adhesive along with reduced bleed over and/or spillage of the adhesive during the substrate bonding process.  Regarding Claim 7, as modified, the groove comprises an adhesive application area (111d’) configured for applying the adhesive layers, and the adhesive application area is to enclose the opening (fig. 3); and adhesive collection grooves (111d’’) to extend in parallel along both sides of the adhesive application area (fig. 10), so as to collect adhesive leaking to the sides of the adhesive application area.  Regarding Claim 8, as modified, the adhesive application area is provided in a ring shape having a fixed radius (fig. 3).  Regarding Claim 9, as modified, a center of the adhesive application area corresponds to a center of the front glass – in a manner similar to applicant’s eccentric shape.  Regarding Claim 10, as modified, the front glass has a circular circumference having a fixed radius.  Regarding Claim 11, as modified, a front surface of the front glass is flat, and a rear surface of the front glass is flat (the front glass is shown as being flat (figs. 10-11)).  Regarding Claim 12, as modified, the groove is formed in a ring shape having a fixed radius (fig. 3), and a center of the adhesive filling groove corresponds to a center of the front glass - in a manner similar to applicant’s eccentric shape.  Regarding Claim 15, as modified, the prior art to Kwon and Iacovoni teach the laundry treating apparatus (1), comprising: a body (20) having a first opening (fig. 2A); and a door (10) configured to open and close the first opening, wherein the door comprises a door frame (110) to be rotatably coupled to the body, the door frame having a second opening (fig. 3) that faces the first opening when the door is in a closed state, and the door frame having a groove (annular 111d) to surround a portion of the opening; a front glass (140) to attach to the door frame; and a plurality of adhesive structures applied at the groove (such as when employing the non-continuous bead of adhesive), and configured to attach the front glass to the door frame, wherein a non-adhesive space (the space between each bead segment of the non-continuous adhesive) is provided on the groove between two of the adhesive structures.  Regarding Claim 16, as modified, the groove comprises an adhesive application area (111d’) configured for applying the adhesive structures, and the adhesive application area is to enclose the opening (fig. 3); and adhesive collection grooves (111d’’) to extend in parallel along both sides of the adhesive application area (fig. 10), so as to collect adhesive leaking to the sides of the adhesive application area.  Regarding Claim 17, as modified, the adhesive application area is provided in a ring shape having a fixed radius (fig. 3).  Regarding Claim 18, as modified, a center of the adhesive application area corresponds to a center of the front glass – in a manner similar to applicant’s eccentric shape.  Regarding Claim 19, as modified, the front glass has a circular circumference having a fixed radius.  Regarding Claim 20, as modified, the front glass comprises: a transparent region (141) corresponding to the opening of the door frame; an opaque region (143) formed to surround the transparent region; and a transparent alignment window (142) formed in the opaque region, and configured to align the front glass to the door frame.  

Allowable Subject Matter
Claims 13 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
January 26, 2021

/James O Hansen/Primary Examiner, Art Unit 3637